Citation Nr: 1437800	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral lower extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis.

2.  The Veteran was treated for chronic lumbar spine symptoms in service and has credibly identified continuous lumbar spine symptoms after service separation. 

3.  Arthritis did not manifest to a compensable degree within one year of separation from service.

4.  A lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, was incurred in service


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to the Veteran's claimed back disability, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends, during a July 2014 videoconference hearing, that his current back disability is related to duties as a steel worker for 22 years in service, and he has identified treatment for chronic back complaints in service.  In his hearing testimony and in a November 2011 statement, the Veteran described duties in service which involved continuous lifting and bending during the installation of reinforcing steel bars, metal sheeting, and other equipment.  The Veteran's DD Form 214 reflects a duty MOS as a steel fabrication foreman and a safety inspector/structural steel worker, consistent with his report.  The Veteran has testified as to the onset of back pain in service and contends that back pain symptoms have been present since service.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a currently diagnosed low back disability was incurred in service.  The Veteran has a currently diagnosed lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, identified by June 2010 VA x-rays, a September 2010 VA examination, and a June 2012 private MRI. 

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of low back pain in service and continuous symptoms after service separation.  Service treatment records show that the Veteran was treated on multiple occasions for low back pain over the last 15 years of his service.  He was treated for lumbar spine pain in June 1962, July 1969, February 1974, March 1975, and July 1976.  Clinical treatment records in 1975 and 1976 indicate that back pain was chronic in service.  In March 1975, the Veteran reported that he had low back pain since 1969, and in July 1976, he indicated that low back pain had been present for the last seven years, at which time he was diagnosed with "LP" syndrome. 

The Board finds that arthritis did not manifest to a compensable degree in service or within one year of service separation as arthritis was more recently identified in conjunction with the present claim for service connection.

The Board finds that the Veteran is competent to describe lumbar spine symptoms present in service and post service.  The Veteran has provided testimony indicating that he continued to have back problems after service separation, and that he just dealt with the problems on his own, just like he was currently doing.  The Board finds that the Veteran's report as to the continuity of back pain symptoms post-service is credible, and is consistent with findings in service treatment records showing intermittent complaints and treatment for back pain dated from 1962 to 1976, despite the 1975 and 1976 reports of chronic back pain of seven years duration.  The Board finds that the Veteran's report of having post-service back pain is also consistent with findings showing that he intermittently sought treatment for back complaints, post-service, with chiropractic treatment records identifying treatment beginning in 1985.     

The record shows that the Veteran was treated for chronic back pain in service, and that he reported continuous symptoms post-service.  The Board finds that the Veteran's testimony with respect to having symptoms of back pain both in service and after service separation is credible and it is consistent with a showing of intermittent treatment for the chronic symptoms both in-service and post-service.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of back pain in service and continuous symptoms of back pain after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While a September 2009 VA examiner opined that it is less likely than not that the Veteran's low back pain was related to service, the VA examiner did not have the opportunity to review post-service chiropractic treatment records, a private June 2012 MRI, and testimony from the Veteran identifying back pain since service separation.  The VA examiner stated that the Veteran only complained about back pain to his VA provider in 2008, and opined that this was more of an acute problem than chronic, contrary to earlier chiropractic treatment shown by the record and contrary to June 2012 MRI findings which showed substantial facet arthropathy with severe foraminal stenosis, which is not acute.  Accordingly, the Board finds that the September 2009 opinion is not probative.

A September 2011 VA opinion indicates that bilateral sacroilitis was not caused by or the result of service.  The VA examiner reasoned that low back conditions for which the Veteran was treated in service were all soft tissue injuries, which would be expected to resolve within one year without long term sequeale.  The examiner also stated that there was no medical evidence of treatment for a low back disability within five years post-service, and that soft tissue injuries do not cause, contribute to, or enhance the development of sacroilitis.  While a September 2011 VA supplemental opinion did address clinical notes showing lumbar pain in service, and chiropractic treatment notes, the Board finds that the VA examiner did not adequately address the findings in service showing that the Veteran reported a seven-year history of lumbar spine pain in 1975 and 1976, and that back complaints shown in 1975 were not reported to be due to any injury.  The Board, additionally, finds that the VA examiner's reasoning that the soft tissue injuries treated in service would have resolved within one year, is contradictory of findings in service treatment records which identified chronic back symptoms from at least 1969 to 1976.  Moreover, while the VA examiner indicated that a soft-tissue injury would not cause or contribute to the development of sacroilitis, he did indicate whether arthritis, nonetheless had its onset in service.  Accordingly, the Board finds that the September 2011 VA opinion did not adequately consider findings related to chronic back symptoms in service, or continuous symptoms which the Board finds that the Veteran has credibly reported since service, and the opinion was not based on a full and accurate factual background.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Accordingly, the Board finds that the September 2011 opinion is insufficient, and the Board has given little probative weight to the opinion.  

As the Board finds that the weight of the evidence demonstrates that the currently a diagnosed lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, is related to service by a finding of continuity of symptomatology (38 C.F.R. § 3.303(b)), the criteria for grant of presumptive service connection for a lumbar spine disability are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary to establish service connection for the Veteran's lumbar spine disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Board has granted service connection for lumbar spine disability, to include lumbar osteoarthritis, spondylosis, facet arthropathy, and sacrioilitis, in the decision above.  VA and private treatment records show that the Veteran has reported current sciatic-type symptoms in the lower extremities, and a June 2012 MRI identified a diagnosis of right and left facet arthropathy and foraminal stenosis.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

VA examinations of record do not clearly address the Veteran's claimed lower extremity neuropathy.  Accordingly, the Board finds that remand for a VA examination is necessary to address whether the Veteran has a current diagnosis related to claimed lower extremity neuropathy, and whether such disability is secondary to a service-connected lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA orthopedic examination to address secondary service connection for claimed lower extremity neuropathy.  The examiner must review the entire record.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should identify any current diagnoses related to claimed right and left lower extremity neuropathy, and for each identified diagnosis, the VA examiner should state:  

a).  Whether it is at least as likely as not that such disability is caused by a service-connected lumbar spine disability, and;

b).  Whether it is at least as likely as not that such disability is aggravated (permanently worsened in severity beyond the normal progress of the disease) by a service-connected lumbar disability.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a clear explanation for his or her opinion and must provide a discussion of the facts and medical principles involved.  

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


